DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Application
In response to Office action mailed “10-19-20 OA”, Applicants amended the specification and claims 1 and 17 in the response filed “01/19/2021 Remarks”   
Claim(s) 1-20 are pending examination.

Response to Arguments
Applicant’s arguments, see 01/19/2021 Remarks, with respect to the rejection of claim(s) 17-20 under 35 U.S.C. § 112 have been fully considered and are persuasive. The rejection of claim(s) 17-20 under 35 U.S.C. § 112 have been withdrawn in view of the amendment(s).
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
1.	Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (PG Pub 2016/0372552; hereinafter Balakrishnan),

    PNG
    media_image1.png
    612
    806
    media_image1.png
    Greyscale


Regarding claim 1, refer to Fig. 7 provided above, Balakrishnan teaches a device (para [0021-0039]) comprising: a first fin 30 (para [0030]) extending from a substrate 10 (para [0021]), the first fin comprising a multi-layer stack 12 (para [0021]), the multi-layer stack comprising alternating first layers (para [0021]; “SiGe”) and second layers (para [0021]; “Si”); an isolation region 38 (para [0031]) surrounding the first fin (from above), an upper portion 24 (para [0024]; “tensile Si layer”) of the first fin extending above a 
Regarding claims 2, 3, and 4, Balakrishnan teaches each of the first layers  (SiGe) and/or each of the second layers (Si) can be either compressively strained or tensilely strained (see para [0026-0028]).
In addition, the recitations to “compressively strained” and “tensilely strained” are properties and/or characteristics. Because SiGe and Si have different lattice constants, when these two layers of SiGe and Si are stacked, one layer will be compressively strained while the other is tensilely strained. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., “compressively strained” and “tensilely strained”) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Because the Balakrishnan’s structure is substantially identical to the claimed structure, the claimed properties (i.e., compressive strain and tensile strain) are presumed inherent. The fact that Balakrishnan describes the same materials for the alternating layers of the stack (i.e., Si and SiGe), supports this examiner-finding because Balakrishnan’s description tends to show the compressive and tensile strain property is present in Balakrishnan’s apparatus’s alternatingly stacked SiGe and Si layers.
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
Claims 2 and 3 differ only in their designation as to whether the “first” and “second” layers are either compressively strained and tensilely strained, respectively, or vice versa. These claims do not distinguish the “first layer” of the stack from the “second layer” of the stack in any particular stacked-order or any other distinguishing way, other than that they are different layers within the stack (because the claim requires the first and second layers to be “alternating”). Claim 4 is broader that claims 2 and 3, in that claim 4 merely requires layers of the stack to be “strained.”
Balakrishnan teaches the stacked materials, notably of the same materials applicant describes, and because of the inherent different lattice constants, the claimed compressively and tensilely strained (or simply strained) property is met for the reasons that follow.
Regarding claim 5, refer to Fig. 7 provided above, Balakrishnan teaches each of the first layers (SiGe) and the second layers (Si) have a first sidewall (left) and a second sidewall (right), the first sidewalls being aligned along a first plane extending perpendicularly to the substrate (see Fig. 7), the second sidewalls being aligned along a second plane extending perpendicularly to the substrate (see Fig. 7).  
Regarding claim 6, refer to Fig. 7 provided above, Balakrishnan teaches each of the first layers (SiGe) and the second layers (Si) are a crystalline material (para [0021-0023]); note that Balakrishnan especially teach the first and second layers are alternating layers of SiGe and Si, which are specific exemplary materials provided in applicant’s laundry list of suitable materials described in their originally filed disclosure Spec. para. 17: “Each of the first layers 26 and second layers 28 can be a group IV material, such as Si, Ge, SiGe, SiGeSn, or the like . . . “). The remaining limitation is a “wherein clause” reciting the first and second layers’ natural lattice constant in terms of inequality (i.e., the natural lattice constant of one is greater than the other, but the claim provides no limits on the order or materials for the layers, and thus the breadth of the claimed layers in unspecified order and unspecified material is equivalent to merely reciting the natural lattice constants are different). The “natural lattice constant” is a property or characteristic of a material, and are presumed inherent because the Balakrishnan’s layers (i.e., SiGe and Si) and claimed layers (of presently unclaimed materials supported only by applicant’s laundry list of materials described in Spec. para. 17, for which Balakrishnan teaches a most useful implementation falling squarely within applicant’s disclosed laundry list). Nevertheless, the natural lattice constant of SiGe (or the claimed “the first layers”) is different from the natural lattice constant of Si (or the claimed “second layers) because of Vegard’s rule (SiGe = 5.431 + 0.20x + 0.027x2 Å; Si = 5.43Å).
Regarding claim 7, refer to Fig. 7 provided above, Balakrishnan teaches each of first layers  is made of SiGe (see rejection of claim 1), and wherein each of the second layers Si is made of Si (see rejection claim 1) (see also, para [0021]).
Regarding claim 9, refer to Fig. 7 provided above, Balakrishnan teaches a dielectric layer 44 over .  

2.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan as applied to claim 1 above, and further in view of Muroto et al. (PG Pub 2002/0008289; hereinafter Muroto).
Regarding claim 8, refer to Fig. 7 provided above, Balakrishnan teaches the multi-layer stack 12, he does not teach “a buffer layer between the substrate and the multi-layer stack, the buffer layer being a crystalline material and being lattice-mismatched to the substrate.1'
In the same field of endeavor, refer to Fig. 2, Murota teaches a MOSFET structure (title) comprising: a buffer layer 34 (para [0009]) between a substrate 35 (para [0009]) and the stack of first layer 33 (para [0009]; “non-strained SiGe”) and a second layer 32 (para [0009; “Si”), the buffer layer being a crystalline material and being lattice-mismatched to the substrate (para [0009 and 0028-0029]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a buffer layer between the substrate and the first layer, as taught by Muroto, that “permits the mobility of electrons and holes in n- and p-MOS devices to be increased so that the channel current in each device is increased and consequently the performance thereof is upgraded” (para [0014]).


Allowable Subject Matter
3.	Claims 10-18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 10, the channel region including both the first layers and the second layers; source/drain regions on the first fin on opposing sides of the gate stack and the channel region, the source/drain regions contacting the first layers and second layers of the channel region of the first fin; and conductive contacts over and electrically coupled to the source/drain regions.
Claims 11-16 would be allowable, because they depend on allowable claim 10.
Claim 17 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 17, a first epitaxial source/drain region on a first side of the gate stack, the first epitaxial source/drain region contacting a first semiconductor layer and a second semiconductor layer of the first fin; a second epitaxial source/drain region on a second side of the gate stack, the first side being opposite the second side, the second epitaxial source/drain region contacting the first semiconductor layer and the second semiconductor layer of the first fin; and a dielectric layer over the first fin, the isolation region, the gate stack, and the first and second epitaxial source/drain regions, and conductive contacts extending through the dielectric layer and electrically coupled to the first and second epitaxial source/drain regions.  
Claims 18-20 would be allowable, because they depend on allowable claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895